PER CURIAM.
This is Lathadius Sims’ thirteenth pleading regarding his 2003 conviction, entered pursuant to a guilty plea. In this case, Sims again appeals the trial court’s denial of his latest post-conviction motion, raising an issue which, as the trial court informed him, had already been addressed and affirmed by this Court. The trial court further found that Sims “has filed repetitious and frivolous pleadings which diminish the Court’s ability to devote its limited resources to consideration of legitimate claims.” We agree and therefore ban Sims from filing future pro se pleadings with this Court concerning this case. See Britt v. State, 931 So.2d 209, 210 (Fla. 5th DCA 2006) (defendant prohibited from further pro se filings regarding same case when pleadings have become “frivolous, an abuse of process, and a waste of the taxpayers’ money”); Isley v. State, 652 So.2d 409, 411 (Fla. 5th DCA 1995) (“Enough is enough.”).
The Clerk of this Court is therefore directed not to accept any further pro se *1026filings concerning Orange County Circuit Court Case No. 03-CF-3110 from Sims, and any further pleadings will be summarily rejected by the Clerk unless filed by a member in good standing of The Florida Bar. The Clerk is further directed to forward a certified copy of this opinion to Sims and the appropriate institution for consideration of available disciplinary procedures. See §§ 944.279(1), 944.28(2)(a), Fla. Stat. (2011). Rehearing will not be entertained.
Future pro se filings PROHIBITED; Certified Opinion FORWARDED to Appellant and the Department of Corrections.
SAWAYA, PALMER and EVANDER, JJ., concur.